Opinion issued April 25, 2019




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-19-00203-CV
                          ———————————
              CINDY THOMPSON, CHARLES THOMPSON,
              AND CC & T INVESTMENTS, LLC, Appellants
                                      V.
                          MAE LANDRY, Appellee


                  On Appeal from the 344th District Court
                         Chambers County, Texas
                     Trial Court Case No. 18DCV0421


                        MEMORANDUM OPINION

      Cindy Thompson, Charles Thompson, and CC & T Investments, LLC, have

filed a petition for permissive appeal, seeking to challenge the trial court's

interlocutory order denying their motion for summary judgment. See TEX. R. APP.

P. 28.3; TEX. CIV. PRAC. & REM. CODE § 51.014(d). We deny the petition for
permissive appeal and dismiss the interlocutory appeal for want of jurisdiction. Any

pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Landau.




                                         2